 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                                   Case No. 5:17-CV-01515 (VEB)
 7
     AUGUSTINE ANGEL MARTINEZ
 8   ALVAREZ,
                                                   JUDGMENT
 9                          Plaintiff,

10   vs.

11   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
12
                            Defendant.
13

14         For the reasons set forth in the accompanying Decision and Order, it is hereby

15   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

16   proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the

17   Commissioner’s request for an order affirming the Commissioner’s final decision and

18   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

19   matter is REMANDED for further proceedings consistent with the Decision and

20                                             1

             JUDGMENT – MARTINEZ ALVAREZ v BERRYHILL 5:17-CV-01515-VEB
 1   Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 22nd day of May 2019,

 4

 5                                           /s/Victor E. Bianchini
                                             VICTOR E. BIANCHINI
 6                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

             JUDGMENT – MARTINEZ ALVAREZ v BERRYHILL 5:17-CV-01515-VEB
